Controversy without action submitted on an agreed statement of facts.
From a judgment against the plaintiff he appeals. *Page 521 
This is a companion case to Green v. Asheville, ante, 516, and is controlled by the decision in that case, the only difference being that in the instant case the plaintiff resides in what was formerly the town of South Biltmore, while the plaintiff in the Green case resides in what was formerly the town of Kenilworth. The charters of both towns, South Biltmore and Kenilworth, were repealed by the extension act in question, and the city of Asheville assumed all the valid outstanding obligations and liabilities of both towns and succeeded to all of their assets, revenues, taxes, assessments, etc.
Affirmed.